DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-15 are pending.
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
3.	The IDS filed 6/16/20 and 3/15/22 have been considered.  Note refences crossed-out in the 3/15/22 filing were previously cited in the 6/16/20 filing.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.1	Claims 1-3, 5, 7-9 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okamura et al. (US 2021/0122360).

A.	As per claim 1, Okamura discloses:
An automated valet parking method (Abs; Fig. 2) comprising: 
receiving, by a vehicle that is parked, a vehicle return request [0030, 0066]; 
receiving, by the vehicle, a guide route from a current parking position to a pickup area from an infrastructure [0066- target route to pickup area]; 
preparing, by the vehicle, to leave the current parking position based on the guide route [0066- pickup of autonomous driving vehicle is started]; and 
performing autonomous driving, by the vehicle, from the current parking position to the pickup area along the guide route [0085- autonomous driving executed]; and 
arriving, by the vehicle, at the pickup area [0028- autonomous driving vehicle arrives at pickup zone to meet user].
B.	As per claim 2, as above whereby the autonomous driving vehicle receives return request to exit parking place and travel to the pickup zone [0065, 0066].
C.	As per claim 3, as above whereby the driver necessarily relinquishes control of the vehicle to the parking facility system upon drop-off and returns control back to the driver upon picking up the vehicle and exiting the parking facility [0022, 0028].

E.	As per claims 7 and 8, as above whereby the autonomous driving vehicle includes sensors for sensing objects in the environment [0078] and controls the travel of the vehicle based on the target route provided by the parking facility infrastructure and the real-time information of the environment whereby the path actually driven by the vehicle (trajectory) may differ slightly from the target route because of objects in the environment (obstacles) [0085]. 
F.	As per claim 9, as above whereby the autonomous driving vehicle transmits status information to the parking facility system (i.e., current parking position) [0047].
G.	As per claim 12, as above whereby the autonomous driving vehicle includes a CPU executing stored program instructions to perform the functions as noted above for claim 1 [0068].
H.	As per claims 13-15, as noted above for claims 1-3 whereby the autonomous driving vehicle includes an apparatus (Fig. 1:2) comprising at least a transceiver (21), processor (20) and vehicle controller (35).
5.2	Claims 1-3, 5, 9 and 12-15 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Nordbruch (US 2019/0180618).
A.	As per claim 1, Nordbruch discloses:
An automated valet parking method (Fig. 3; [0014, 0030]) comprising: 

receiving, by the vehicle, a guide route from a current parking position to a pickup area from an infrastructure [0095- second determined route to pickup areas]; 
preparing, by the vehicle, to leave the current parking position based on the guide route [0095- vehicle leaves parking place for pickup area]; and 
performing autonomous driving, by the vehicle, from the current parking position to the pickup area along the guide route [0095- vehicle moves driverless along second predetermined route]; and 
arriving, by the vehicle, at the pickup area [0095- driver picks up the returned vehicle in the pickup area].
B.	As per claim 2, as noted above whereby at the end of the parking phase (user to retrieve vehicle) a signal is sent by the parking facility to the vehicle to travel to a designated pickup are [0095].
B.	As per claim 3, as noted above whereby the driver necessarily relinquishes control of the vehicle to the parking facility system upon drop-off and resumes control upon picking up the vehicle and exiting the parking facility under driver control [0095- driver leaves vehicle in drop-off area and parking facility directs vehicle to travel autonomously to a designated parking space and picks up the vehicle at a pickup location and leaves parking facility].
C.	As per claims 5 and 6, as above whereby the vehicle exits the parking space and travels to a pickup location along a determined route [0029-0030].  
D.	As per claim 9, as above whereby at least the estimated time of arrival of a returning vehicle to a pickup location may be determined [0035].
E.	As per claim 12, as noted above for claim 1 whereby the method may be embodied as a computer program [0010].
F.	As per claims 13-15, as noted above for claims 1-3 whereby the vehicle necessarily includes an apparatus capable of receiving communications from the parking facility infrastructure (Fig. 2) and one or more control units capable of performing driverless movement along a route between the various locations (Abs; [0030]).
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.1	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Okamura et al. (US 2021/0122360) or Nordbruch (US 2019/0180618) in view of 
EP 2957481 A1.
	Okamura or Nordbruch is applied as noted above whereby an autonomous driving vehicle automatically travels between a drop-off location, a parking space and a pickup location (Okamura: Fig. 1; Nordbruch: Fig. 3).  The claimed invention differs in that the vehicle locks are engaged when the vehicle is 
6.2	Claims 6, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura et al. (US 2021/0122360) in view of Seki (US 2019/ 0244317).
As per claims 6, 10 and 11, Okamura is applied as noted above whereby the autonomous driving vehicle returns to a designated pickup zone.  The claimed invention differs in that information regarding the congestion of vehicles at the pickup location(s) is taken into consideration as well as where and when to enable the parked vehicles to be returned.  The claimed invention further tracks how long a returned vehicle waits at the pickup location, and if a time is 
6.3	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nordbruch (US 2019/0180618) in view of Seki (US 2019/0244317).
Nordbruch is applied as noted above whereby the autonomous driving vehicle returns to a designated pickup zone.  Nordbruch recognizes that congestion at the pickup location may occur and routes the vehicle to another pickup location [0048].  The claimed invention differs in that the parking facility system monitors congestion at the pickup locations(s) and tracks how long a returned vehicle waits at the pickup location, and if a time is exceeded, the vehicle is moved to a different parking location.  Seki is in the same field of .
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents represent the general state of the art of autonomous parking/valet facilities.  These documents should be considered in preparing any amendments to the claims.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661